   Case 2:18-cv-00091-MHT-SMD Document 81 Filed 09/03/20 Page 1 of 2




  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

        MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


DARCY CORBITT, et al.,                 )
                                       )
        Plaintiffs,                    )
                                       )       CIVIL ACTION NO.
        v.                             )         2:18cv91-MHT
                                       )
HAL TAYLOR, in his                     )
official capacity as                   )
Secretary of the Alabama               )
Law Enforcement Agency,                )
et al.,                                )
                                       )
        Defendants.                    )

                                     ORDER

    This          court,    having    denied   the    parties’     cross-

motions for summary judgment, must resolve “whether to

decide the case on the paper record or to hold a trial

as to some or all issues.”                 Order (doc. no. 69).        In

order        to    inform    that     decision,      the   court    seeks

additional briefing from the parties.                  Accordingly, it

is ORDERED that the parties are to separately file, by

noon on September 18, 2020, a brief responding to the
   Case 2:18-cv-00091-MHT-SMD Document 81 Filed 09/03/20 Page 2 of 2




following questions, with any reply, if desired, due by

noon on September 25, 2020:

    (1) What impact, if any, should the decision of the

United     States   Supreme       Court    in    Bostock v. Clayton

County, Georgia, 140 S. Ct. 1731 (2020), have on the

equal protection claim before the court?

    (2) Should the court hold a hearing to determine

whether    the   defendants’      interest      in   law   enforcement

identification is “hypothesized or invented post hoc in

response    to   litigation,”      as   described     by    the   United

States Supreme Court in United States v. Virginia, 518

U.S. 515, 533 (1996)?

    (3) Is Policy Order 63 in fact consistent with the

process for amending the sex designation on an Alabama

birth    certificate?       The    parties      should     specifically

address any judicial interpretation of when “the sex of

an individual born in this state has been changed by

surgical procedure.”       Ala. Code § 22-9A-19(d).

    DONE, this the 3rd day of September, 2020.

                                     /s/ Myron H. Thompson
                                  UNITED STATES DISTRICT JUDGE
